TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00314-CV



          August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee of
                         August and Patsy Petersen, Appellants

                                              v.

                             Permian Plastering, Inc., Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. GN501914, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants August Petersen, Patsy Petersen and State Farm Lloyds as Subrogee of

August Petersen and Patsy Petersen and appellee Permian Plastering, Inc., no longer wish to

pursue this appeal and have filed an agreed motion for dismissal with prejudice. We grant the

motion and dismiss the appeal with prejudice. Tex. R. App. P. 42.1(a).




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on Joint Motion

Filed: December 1, 2005